STATE OF MICHIGAN

                            COURT OF APPEALS



AMBER ELIZABETH ADAMS,                                                UNPUBLISHED
                                                                      December 6, 2018
               Plaintiff-Appellant,

v                                                                     No. 343170
                                                                      Wayne Circuit Court
STEPHEN CHARLES ADAMS, II,                                            LC No. 17-101934-DM

               Defendant-Appellee.


Before: SHAPIRO, P.J., and CAVANAGH and K. F. KELLY, JJ.

PER CURIAM.

        Plaintiff appeals as of right the judgment of divorce pertaining to the spousal support and
child custody provisions. We affirm in part, vacate in part, and remand this matter for the trial
court to make explicit factual findings regarding the best-interest factors in relation to custody
and parenting time only, and for entry of an amended judgment of divorce.

        On appeal, plaintiff argues that the trial court clearly erred when it failed to consider the
spousal support factors and ordered no spousal support, and when it failed to make findings on
the child custody best-interest factors, failed to interview the children, failed to independently
determine the established custodial environment, and awarded defendant primary parenting time
of the parties’ youngest daughter, SA. We agree to the extent that the trial court erred in failing
to make explicit findings regarding the best-interest factors only. We disagree regarding the
remainder of plaintiff’s arguments.

                                      I. SPOUSAL SUPPORT

        Although the trial court clearly erred when it failed to address the spousal support factors,
the trial court’s failure to award plaintiff spousal support did not affect her substantial rights
because plaintiff was not entitled to spousal support.

        Plaintiff did not raise an argument in favor of spousal support over the course of the
three-day bench trial, nor did she address the spousal support factors in the lower court.
Therefore, this issue is not preserved for appeal. See Loutts v Loutts, 298 Mich. App. 21, 23; 826
NW2d 152 (2012). Thus, this issue is reviewed for plain error affecting substantial rights.
Rivette v Rose-Molina, 278 Mich. App. 327, 328; 750 NW2d 603 (2008). “To avoid forfeiture
under the plain-error rule, three requirements must be met: (1) an error must have occurred; (2)
the error was plain, i.e., clear or obvious, and (3) the plain error affected substantial rights.” Id.

                                                 -1-
at 328-329 (quotation marks and citations omitted). “[A]n error affects substantial rights if it
caused prejudice, i.e., it affected the outcome of the proceedings.” In re Utrera, 281 Mich. App.
1, 9; 761 NW2d 253 (2008).

       The Michigan statute governing spousal support favors a case-by-case approach to
determining spousal support:
               Upon entry of a judgment of divorce or separate maintenance, if the estate
       and effects awarded to either party are insufficient for the suitable support and
       maintenance of either party and any children of the marriage who are committed
       to the care and custody of either party, the court may also award to either party
       the part of the real and personal estate of either party and spousal support out of
       the real and personal estate, to be paid to either party in gross or otherwise as the
       court considers just and reasonable, after considering the ability of either party to
       pay and the character and situation of the parties, and all the other circumstances
       of the case. [MCL 552.23(1).]

“The object in awarding spousal support is to balance the incomes and needs of the parties so
that neither will be impoverished; spousal support is to be based on what is just and reasonable
under the circumstances of the case.” Berger v Berger, 277 Mich. App. 700, 726; 747 NW2d 336
(2008). Divorcing parties are entitled to individual consideration of the law and facts applicable
to their case. Loutts, 298 Mich. App. at 30.

       A trial court should take into account the following factors when deciding whether to
award spousal support:
       (1) the past relations and conduct of the parties, (2) the length of the marriage, (3)
       the abilities of the parties to work, (4) the source and amount of property awarded
       to the parties, (5) the parties’ ages, (6) the abilities of the parties to pay alimony,
       (7) the present situation of the parties, (8) the needs of the parties, (9) the parties’
       health, (10) the prior standard of living of the parties and whether either is
       responsible for the support of others, (11) contributions of the parties to the joint
       estate, (12) a party’s fault in causing the divorce, (13) the effect of cohabitation on
       a party’s financial status, and (14) general principles of equity. [Olson v Olson,
       256 Mich. App. 619, 629; 671 NW2d 64 (2003).]

“The trial court should make specific factual findings regarding the factors that are relevant to
the particular case.” Korth v Korth, 256 Mich. App. 286, 289; 662 NW2d 111 (2003). It need
only make factual findings on the relevant factors. Sparks v Sparks, 440 Mich. 141, 159; 485
NW2d 893 (1992). The failure to specifically state findings regarding each factor does not
require reversal when this Court’s “review of the record indicates that we would not have
reached a different result.” Lee v Lee, 191 Mich. App. 73, 80; 477 NW2d 429 (1991).

       Plaintiff made several requests for spousal support in the lower court, including her initial
complaint for “separate maintenance,” and her motion to maintain the status quo. However, at
the time that plaintiff made these motions, she was still living in the marital home. Defendant
was awarded possession of the marital home, and plaintiff moved into an apartment with her

                                                 -2-
then-boyfriend. At the bench trial, spousal support was not discussed. The court merely
asserted, “No spousal support in this matter.” The judgment of divorce awarded no spousal
support to either party. Thus, the trial court failed to consider the relevant spousal support
factors by failing to provide any meaningful analysis. The trial court should have considered all
of the spousal support factors relevant to the case. See Korth, 256 Mich. App. at 289.
Nevertheless, reversal is not required because the trial court’s ultimate decision to deny plaintiff
spousal support was fair and equitable, and a review of the record does not establish a different
result. See Berger, 277 Mich. App. at 727; Lee, 191 Mich. App. at 80. Plaintiff failed to establish
that this plain error affected her substantial rights because she cannot establish that she was
entitled to spousal support. See Rivette, 278 Mich. App. at 328.

        The parties were married for approximately 20 years, and had a tumultuous relationship.
Plaintiff called the police on defendant for domestic disputes “quite a few times,” and each party
was involved in extramarital affairs during the marriage. Defendant was arrested on June 7,
2015, and plaintiff sought a personal protection order against defendant because he picked
plaintiff up, and threw her to the ground. The parties are both over 40 years old, and have no
physical health concerns, but each have mental health issues. Plaintiff was diagnosed with
agoraphobia with panic disorder, posttraumatic stress disorder (PTSD), mixed personality
disorder, anxiety, and depression. The court noted that plaintiff appeared to be doing much
better after her medication was reviewed by her doctor. Defendant had a medical marijuana card
for his back, and was diagnosed with situational depression. He admitted to committing self-
harm in the past. Defendant was awarded the marital home, but he was responsible for, and
could afford, the monthly $730 house payment.

        Both parties were currently working. Plaintiff “rarely” worked during the marriage, and
only had a “handful of jobs.” Although plaintiff was a stay-at-home mother for the majority of
the marriage, plaintiff currently worked 20 to 25 hours at Kroger, making $9.75 each hour. She
occasionally worked more hours. She received food stamps, and was on Medicaid. Defendant
was employed full time, making $19 each hour. Plaintiff was responsible for supporting the
parties’ eldest daughter, AA, defendant supported SA, and child support was awarded to each
party pursuant to uniform child support orders. At the time of the last date of the bench trial,
plaintiff testified that she and her boyfriend were no longer together, he moved out of their
apartment, and she would have to get financial help from her family to maintain her apartment
and expenses.

        Plaintiff’s main argument on appeal is that defendant should be ordered to pay her
spousal support because he makes $10 more each hour than plaintiff. Her argument seemingly
rests on the “equitable principles” spousal support factor. See Olson, 256 Mich. App. at 629.
This slight disparity in income does not outweigh the otherwise equal outcome of the other
relevant factors. Plaintiff is not impoverished by a lack of spousal support from defendant.
Rather than asserting that she needed spousal support to cover her expenses, she testified that she
would receive financial support from her family for as long as she needed. If her family stopped
supporting her, she would get a second job and work more hours. Therefore, plaintiff cannot
establish that she was entitled to spousal support, and the trial court’s failure to award her
spousal support was not a plain error that affected her substantial rights.



                                                -3-
                                      II. CHILD CUSTODY

        Plaintiff also argues that the trial court erred in making its custody determination
regarding SA because it did not make explicit findings regarding each best-interest factor, it did
not interview the children, it did not make an independent determination of the established
custodial environment, and the award of primary parenting time to defendant was not in SA’s
best interests. We agree that the trial court erred when it failed to make explicit factual findings
regarding the best-interest factors in relation to custody and parenting time only.

        Pursuant to MCL 722.28, this Court must affirm a custody order on appeal “unless the
circuit court’s findings were against the great weight of the evidence, the circuit court committed
a palpable abuse of discretion, or the circuit court made a clear legal error on a major issue.”
Pierron v Pierron, 282 Mich. App. 222, 242; 765 NW2d 345 (2009) (Pierron I), aff’d by Pierron
v Pierron, 486 Mich. 81; 782 NW2d 480 (2010) (Pierron II) (citations omitted). Under the great
weight of the evidence standard, this Court must affirm the trial court’s findings “unless the
evidence clearly preponderates in the opposite direction.” Pierron I, 282 Mich. App. at 242-243.
This Court defers to the credibility determinations made by the trial court. Id. at 243. The abuse
of discretion standard is applied to the trial court’s discretionary rulings, including to whom
custody is granted. Berger, 277 Mich. App. at 705. An abuse of discretion occurs when the result
is so palpably and grossly violative of fact and logic that it evidences a perversity of will, a
defiance of judgment, or the exercise of passion or bias. Mitchell v Mitchell, 296 Mich. App. 513,
522; 823 NW2d 153 (2012). This Court reviews questions of law for clear legal error, which
occurs when the trial court errs in its choice, interpretation, or application of the law. Sturgis v
Sturgis, 302 Mich. App. 706, 710; 840 NW2d 408 (2013). Whether an established custodial
environment exists is a question of fact that this Court must affirm unless the trial court’s finding
is against the great weight of the evidence. MCL 722.28; Berger, 277 Mich. App. at 706. A trial
court’s decision regarding parenting time will not be reversed unless the trial court made findings
of fact against the great weight of the evidence, committed a palpable abuse of discretion, or
committed clear legal error. MCL 722.28; Mauro v Mauro, 196 Mich. App. 1, 4; 492 NW2d 758
(1992).

        All custody disputes are to be resolved in the child’s best interests, according to the
factors set forth in MCL 722.23. Demski v Petlick, 309 Mich. App. 404, 446; 873 NW2d 596
(2015). These factors are:
               (a) The love, affection, and other emotional ties existing between the
       parties involved and the child.

               (b) The capacity and disposition of the parties involved to give the child
       love, affection, and guidance and to continue the education and raising of the
       child in his or her religion or creed, if any.

              (c) The capacity and disposition of the parties involved to provide the
       child with food, clothing, medical care or other remedial care recognized and
       permitted under the laws of this state in place of medical care, and other material
       needs.



                                                -4-
              (d) The length of time the child has lived in a stable, satisfactory
       environment, and the desirability of maintaining continuity.

             (e) The permanence, as a family unit, of the existing or proposed custodial
       home or homes.

               (f) The moral fitness of the parties involved.

               (g) The mental and physical health of the parties involved.

               (h) The home, school, and community record of the child.

               (i) The reasonable preference of the child, if the court considers the child
       to be of sufficient age to express preference.

               (j) The willingness and ability of each of the parties to facilitate and
       encourage a close and continuing parent-child relationship between the child and
       the other parent or the child and the parents. A court may not consider negatively
       for the purposes of this factor any reasonable action taken by a parent to protect a
       child or that parent from sexual assault or domestic violence by the child’s other
       parent.

               (k) Domestic violence, regardless of whether the violence was directed
       against or witnessed by the child.

               (l) Any other factor considered by the court to be relevant to a particular
       child custody dispute. [MCL 722.23.]

   A. FAILURE TO STATE FINDINGS REGARDING EACH BEST INTEREST FACTOR

        Plaintiff argues on appeal that the trial court erred when it did not place any findings of
fact or conclusions of law on the record regarding the best-interest factors, besides noting that the
parties had a dysfunctional relationship, were incapable of communicating, and had a history of
domestic violence. The trial court must consider and explicitly state its findings of fact and
conclusions regarding each factor on the record, and failure to do so constitutes error requiring
reversal. Rittershaus v Rittershaus, 273 Mich. App. 462, 475; 730 NW2d 262 (2007). However,
“[t]hese findings and conclusions need not include consideration of every piece of evidence
entered and argument raised by the parties. [ ] [T]he record must be sufficient for this Court to
determine whether the evidence clearly preponderates against the trial court’s rulings.” Id. The
trial court does not need to give equal weight to each factor, but rather, may consider the relative
weight of the factors as appropriate to the given circumstances. Sinicropi v Mazurek, 273 Mich
App 149, 184; 729 NW2d 256 (2006).

       At the beginning of the bench trial, the court noted that it would rely on the report of the
Family Assessment Mediation and Education (FAME) Department and testimony in making its
decision. During plaintiff’s testimony, the court directed plaintiff to the best-interest portion of
the FAME report, and specifically addressed each factor with plaintiff. The report indicated that

                                                -5-
there was a strong bond with both parents pursuant to factor (a). Factor (b), according to the
report, did not favor either party because the parties lacked the ability to make sound decisions
regarding the children. The parties had a criminal history, a history of Child Protective Services
(CPS) investigations, and engaged in inappropriate behavior that affected their children. Their
history of domestic disputes and affairs was also considered for factor (f). The court noted
plaintiff’s inconsistent mental health diagnosis in relation to factor (g), but asserted that plaintiff
appeared to be doing much better. The court noted that it was in receipt of the confidential
reports of the children’s interviews conducted by FAME, and considered them in relation to
factor (i). Regarding the parties’ history of domestic violence in relation to factor (k), the court
read from the FAME report, which indicated that the children needed more structure and stability
due to the parties’ lack of foresight by injecting the children into adult matters, and that the
parties needed to be more cognizant of the fact that their verbalizations and physical displays of
aggression could lead to negative consequences for the children. The recommendation of the
FAME report was joint legal and physical custody of the children, with a primary residence with
defendant. Thus, the court addressed and considered all of the best-interest factors during the
bench trial.

        In rendering its decision, the court adopted all of the information in the FAME report
listed under the best-interest factors. The court noted that the parties’ relationship was
dysfunctional, and they could not communicate with each other. Based on the testimony, FAME
report, and CPS investigation information in the FAME report, the court determined that the
parties’ inability to coparent was detrimental to the children. Thus, the court awarded sole
physical and legal custody of SA to defendant.

        The trial court provided that it adopted the FAME report regarding the best-interest
factors. This is insufficient to meet the requirement that the court provide explicit findings of
fact and conclusions of law regarding each best-interest factor and amounts to error requiring
reversal. See Rittershaus, 273 Mich. App. at 475. Moreover, the FAME report was not admitted
as evidence at the bench trial, and was not included in the lower court record. Thus, this Court
cannot determine whether the evidence preponderates against the conclusions made in the FAME
report regarding the best-interest factors, which the court adopted. See id. There is no indication
regarding what factors favored each party, favored neither party, or did not apply. Therefore,
remand is required for the trial court to make explicit factual findings and conclusions regarding
each best-interest factor, and for entry of an amended judgment of divorce.

                        B. FAILURE TO INTERVIEW THE CHILDREN

       In determining a child’s custody preference,
               [t]he court may interview the child privately to determine if the child is of
       sufficient age to express a preference regarding custody, and, if so, the reasonable
       preference of the child. The court shall focus the interview on these
       determinations, and the information received shall be applied only to the
       reasonable preference factor. [MCR 3.210(C)(5).]

A six-year-old child is old enough to give a reasonable preference. Bowers v Bowers, 190 Mich
App 51, 55-56; 475 NW2d 394 (1991). To be reasonable, the child’s preference does not need to

                                                 -6-
be accompanied by a detailed analysis. Pierron II, 486 Mich. at 92. The court must state on the
record whether the child was able to express a reasonable preference, and whether the preference
was considered by the court. MacIntyre v MacIntyre (On Remand), 267 Mich. App. 449, 458; 705
NW2d 144 (2005). But the court need not violate the child’s confidence by disclosing her
choice. Id. The purpose of the in camera interview is to reduce the emotional trauma caused to
a child by testifying in open court, or in front of her parents, and to relieve the child of having to
openly choose a side. In re HRC, 286 Mich. App. 444, 452; 781 NW2d 105 (2009). The failure
to interview a child does not require reversal when the child’s preference does not overcome the
weight of the other best-interest factors. Treutle v Treutle, 197 Mich. App. 690, 696; 495 NW2d
836 (1992).

        Plaintiff argued that the trial court erred when it took into consideration the children’s
confidential interviews conducted by FAME expressing their reasonable preferences, instead of
actually interviewing the children. On the first day of the bench trial, the court acknowledged
the confidential FAME memorandum regarding the interviews that FAME conducted with SA
and AA. The court asserted that it would not be interviewing the children “because the family
assessment people have done that, and they’ve provided me with . . . a confidential report
regarding the children.” If, at the end of the hearing, the court thought that child interviews were
necessary, the court would conduct them. When questioning plaintiff regarding each best-
interest factor individually, the court noted that it had the children’s preferences from their
interviews in the FAME memorandum to be considered for factor (i). When plaintiff brought
AA to the court on the last day of the bench trial, asserting that the court previously mentioned
wanting to conduct interviews, the court clarified that it did not, and made plaintiff’s sister
remove AA from the court house. In rendering its custody decision, the court noted that “both
children have been interviewed and the [c]ourt’s taking their wishes and concerns into
consideration.”

         In this instance, the trial court did not err when it relied on the confidential FAME
memorandum regarding the private interviews conducted of the children, rather than performing
the interviews in camera. Although MCR 3.210(C)(5) only provides for the court to conduct
such interviews, the word “may” in the statute denotes discretion. See Old Kent Bank v Kal
Kustom, Enterprises, 255 Mich. App. 524, 532; 660 NW2d 384 (2003) (the word “may” is not a
“word of command” unless the context or subject matter of the statute suggests that it was used
that way). The statute does not require the court to conduct such interviews. Moreover, the
interviews by FAME were appropriate because the children were of age to express a reasonable
preference. See Bowers, 190 Mich. App. at 55-56. Both children were over six years old at the
time of the interviews. The court noted that it considered the children’s preferences. The
safeguards imposed by an in camera interview, such as, protecting the child from having to
testify as to their preference in front of their parents, were still intact. See In re HRC, 286 Mich
App at 452. The court did not disclose the children’s preferences from the confidential
memorandums. It merely noted that it assumed that AA’s preference was to live with plaintiff
because, since the time of her interview, she had an altercation with defendant and had moved
from defendant’s home to plaintiff’s home. SA’s preference was never disclosed. Therefore, the
trial court did not err when it considered the children’s FAME interviews, rather than conducting
interviews, because such interviews are within the court’s discretion under MCR 3.210(C)(5).



                                                 -7-
                     C. ESTABLISHED CUSTODIAL ENVIRONMENT

        Plaintiff argues on appeal that the trial court erred when it relied on the FAME report
rather than making an independent determination regarding the established custodial
environment of SA. Plaintiff argues that SA had an established custodial environment with both
parties, and therefore, the burden of proof for SA’s custody determination should have been
whether it was in her best interest by a preponderance of the evidence, rather than by clear and
convincing evidence.

        Whether an established custodial environment exists is a question of fact that the trial
court must first address before making a best-interest determination. Brausch v Brausch, 283
Mich. App. 339, 356 n 7; 770 NW2d 77 (2009). If the court fails to make a specific finding
regarding the existence of a custodial environment, this Court will remand, unless there is
sufficient information in the record for this Court to make its own finding by de novo review.
Rittershaus, 273 Mich. App. at 471. “The custodial environment of a child is established if over
an appreciable time the child naturally looks to the custodian in that environment for guidance,
discipline, the necessities of life, and parental comfort. The age of the child, the physical
environment, and the inclination of the custodian and the child as to permanency of the
relationship shall also be considered.” MCL 722.27(1)(c). An established custodial environment
“is both a physical and a psychological environment that fosters a relationship between custodian
and child[,] and is marked by security, stability, and permanence.” Berger, 277 Mich. App. at
706. The existence of a temporary custody order does not preclude an established custodial
environment with the noncustodial parent; however, a custodial environment may be established
as a result of a temporary custody order. Id. at 707.

       On the first day of the bench trial, the court addressed the established custodial
environments of the children:
       [T]he first thing I have to do is establish whether there’s an established custodial
       environment for the children. And if there is, then I have to – then that changes
       the burden of proof.

              Now, the evaluators believe that [SA] hasn’t [sic] established custodial
       environment with [defendant], and that neither party has established custodial
       environment with [AA], because of the fact that [AA] is under – been under
       guardianship for some time.

               So, if I make that finding that the established environment is with
       [defendant], then if you’re [(plaintiff)] asking for joint legal custody and sole
       physical custody, you have to show by clear and convincing evidence that that’s
       what [is] appropriate for [SA].

              Regarding [AA], the burden of proof would be preponderance of the
       evidence since – if I make the finding that there’s no established custodial
       environment.

Then the court said that the established custodian environments were provided in the FAME
report, and proceeded to question plaintiff regarding the best-interest factors. Seemingly, the
                                               -8-
trial judge misspoke, or there is a typographical error in the transcript, where the court asserted
that “[SA] hasn’t established custodial environment with [defendant].” Seemingly, the court
determined that SA had an established custodial environment with defendant; otherwise,
plaintiff’s argument on appeal would be nonsensical.

        The trial court’s determination that SA’s established custodial environment existed with
defendant, and therefore, the proper burden of proof was by clear and convincing evidence, was
not against the great weight of the evidence. An established custodial environment can be
established by a temporary custody order. Id. Here, the trial court entered an order for
temporary custody on May 3, 2017, awarding defendant temporary physical custody of SA.
Plaintiff was awarded parenting time every weekend. There are indications in the record that SA
lived with defendant, and had this parenting time schedule, even before entry of this order.
Defendant testified that, in April 2017, he did not release SA to plaintiff for parenting time over
the weekend due to the CPS investigation regarding allegations of partying in plaintiff’s home
while her tenants lived there. CPS told defendant not to release SA to plaintiff until a team
meeting was held. SA lived with defendant at that time due to CPS intervention. CPS would not
allow SA to live with plaintiff. Defendant filed an emergency motion for supervised parenting
time and temporary custody on April 26, 2017, asserting that SA lived with defendant, and
plaintiff had parenting time on the weekend, pursuant to a CPS safety plan. Thus, SA’s primary
residence was with defendant from at least April 2017, to the time of the bench trial in January
2018.

        Defendant was responsible for disciplining SA, and he put parental blocks on her cellular
telephone. There were rules in defendant’s home, and SA shared the responsibility for chores
with the daughter of defendant’s girlfriend. Defendant made sure that SA was clean, and
brushed her hair, before going to school. Defendant made sure that SA attended school, and was
on time. SA had a bedtime, and defendant’s girlfriend woke SA up for school in the morning.
After school, SA had to do homework before reading, watching television, or playing games.
Plaintiff testified that, when SA returned home after her weekends with plaintiff, she was defiant,
distant, and very difficult on Sundays and Mondays. Therefore, the trial court’s determination
that SA’s established custodial environment was with defendant only, rather than a joint
custodial environment with both parties, was not against the great weight of the evidence.

                                     D. PARENTING TIME

        Plaintiff argues on appeal that it was not in SA’s best interests to have primary parenting
time with defendant, and only three weekends each month with plaintiff. Defendant was
awarded sole physical and legal custody of SA. The judgment of divorce awarded plaintiff
parenting time the first, third, and fourth weekends of each month, three weeks in the summer,
and alternating holidays. Defendant was awarded parenting time every week from Sunday
evening to Friday evening, the second and fifth weekend of each month if applicable, two weeks
in the summer, and alternating holidays.

        “Parenting time shall be granted in accordance with the best interests of the child.” MCL
722.27a(1). Parenting time may be granted in a frequency, duration, and type reasonably
calculated to promote a strong relationship between the parent and child. MCL 722.27a(1);
Gaudreau v Kelly, 298 Mich. App. 148, 156; 826 NW2d 164 (2012). It is presumed that a strong

                                                -9-
child-parent relationship is in the child’s best interests. MCL 722.27a(1). The following factors
are considered in determining a parenting time schedule:
               (a) The existence of any special circumstances or needs of the child.

               (b) Whether the child is a nursing child less than 6 months of age, or less
       than 1 year of age if the child receives substantial nutrition through nursing.

              (c) The reasonable likelihood of abuse or neglect of the child during
       parenting time.

              (d) The reasonable likelihood of abuse of a parent resulting from the
       exercise of parenting time.

               (e) The inconvenience to, and burdensome impact or effect on, the child of
       traveling for purposes of parenting time.

              (f) Whether a parent can reasonably be expected to exercise parenting time
       in accordance with the court order.

               (g) Whether a parent has frequently failed to exercise reasonable parenting
       time.

               (h) The threatened or actual detention of the child with the intent to retain
       or conceal the child from the other parent or from a third person who has legal
       custody. A custodial parent’s temporary residence with the child in a domestic
       violence shelter shall not be construed as evidence of the custodial parent’s intent
       to retain or conceal the child from the other parent.

               (i) Any other relevant factors. [MCL 722.27a(7).]

The statutory best-interest factors in MCL 722.23 are also relevant to parenting time decisions.
Shade v Wright, 291 Mich. App. 17, 31; 805 NW2d 1 (2010). Although custody decisions require
findings under all of the best-interest factors, parenting time decisions can be made with findings
only on the contested issues. Id. at 31-32.

        Plaintiff does not cite to any specific factor in MCL 722.27a(7) or MCL 722.23 in
arguing that the parenting time schedule was not in SA’s best interests. None of the factors in
MCL 722.27a(7) apply to the circumstances surrounding SA. Rather, plaintiff argues that
primary parenting time with defendant was not in SA’s best interests due to testimony that
defendant rarely spent time with the family after work, punched holes in the wall, and yelled. As
addressed above, the trial court did not provide findings regarding each best-interest factor in
terms of custody, nor did it address the parenting time factors. The court’s award of parenting
time to plaintiff was based on its determination that the parties’ dysfunctional relationship and
inability to coparent was detrimental to the children. It was the same parenting time schedule
that was awarded in May 2017, pursuant to the order for temporary custody. As a remand is
necessary for the court to provide explicit findings regarding the custody best-interest factors,


                                               -10-
which also apply to a parenting time determination, and the parenting time factors were not
discussed below, a remand regarding the parenting time schedule is also appropriate.

        This matter is affirmed in part, vacated in part, and remanded for the trial court to make
explicit factual findings regarding the best-interest factors in relation to custody and parenting
time only, and for entry of an amended judgment of divorce. We do not retain jurisdiction.



                                                            /s/ Mark J. Cavanagh
                                                            /s/ Kirsten Frank Kelly




                                              -11-